The indictment in three counts charges (1) manufacturing whisky; (2 and 3) unlawful possession of a still, etc.
There was no evidence that whisky was actually manufactured, and there was no evidence that the beer found at the still contained alcohol, but there was evidence of an attempt to manufacture whisky, and for that reason the general affirmative charge as to count (1) was properly refused. This court and the Supreme Court have both held, and section 3307 of the Code of 1923 so provides, that a conviction for an attempt to manufacture whisky may be had under a count charging its manufacture.
The evidence was sufficient to go to the jury on the other counts.
We find no error in the record, and the judgment is affirmed.
Affirmed.